Per Curiam.
The respondent brought this action against the appellant to recover upon a promissory note, given by the appellant to one Paul Brockmeier, and by Brockmeier endorsed to the respondent before maturity. The appellant defended on the ground that the note was obtained from him by fraudulent representations made by Brockmeier. He alleged that the note was given as the purchase price of certain shares of stock in a coal mining company, and that he was induced to purchase the stock because of certain representations made by Brockmeier, which he alleges were false and fraudulent; further alleging that the respondent acted in collusion with Brockmeier in the sale of the stock and knew of such false representations at the time he purchased the note. At the conclusion of the evidence offered on *351the trial, the court, on the motion of the respondent, directed a verdict in respondent’s favor on the ground that the appellant had not established his defense, or rather had offered no evidence to rebut the evidence of the respondent to the effect that he was a holder of the note for value and in due course. The appellant excepted, and brings the case here, contending that the case should have been submitted to the jury
We think the action of the court was justified by the record. It would serve no useful purpose to review the evidence; but as we read it, there is but little to impeach the note were it in the hands of Brockmeier himself, much less is there anything to impeach it in the hands of the respondent who purchased for value and before maturity.
The judgment is affirmed.